Citation Nr: 1748946	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  13-32 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for right knee disability.

2.  Entitlement to a disability rating in excess of 10 percent for right ankle disability.

3.  Entitlement to a compensable rating for degenerative joint disease (DJD) of the right foot.

4.  Entitlement to service connection for a migraine disorder, to include as secondary to service-connected lumbar spine disability.


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel




INTRODUCTION

The Veteran had active duty in the U.S. Army from January 1979 to January 1982 with duties as an observation/scout helicopter repairer.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was scheduled for an April 17, 2017 videoconference hearing before a Veterans Law Judge; however, the Veteran withdrew his hearing request timely in correspondence of March 2017.

The issues of entitlement to a disability rating in excess of 10 percent for right knee disability; entitlement to a disability rating in excess of 10 percent for right ankle disability; and entitlement to a compensable rating for DJD of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 


FINDINGS OF FACT

1.  Migraine disorder is not etiologically related to an in-service injury, event, or disease.

2.  Migraine disorder is not related (causation or aggravation) to a service-connected disease or injury.






CONCLUSION OF LAW

Migraine disorder was not incurred in or aggravated by active service, and is not due to, or a result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.103, 3.159, 3.303, 3.10(a)-(b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by an April 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claim decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims. See 38 U.S.C.A. § 5102(a)(1) (West 2014);  38 C.F.R. § 3.159(c) (2016).  Service treatment records (STRS), post-service VA treatment records, private medical treatment records, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014); 
38 C.F.R. § 3.159(c)(4) (2016).  The Veteran was afforded VA examinations in July 2010, October 2010, June 2011, and January 2015.  Other than the issues addressed in the remand below, the Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim. 
See Barr v. Nicholson, 12 Vet. App. 303. 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Scott, supra.

II.  Service Connection:  Legal Criteria

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred, coincident with service, or if preexisting such service, was aggravated by service.  This may be established by affirmatively showing inception and aggravation during service. 38 C.F.R. § 3.303(a) (2016).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When service connection is established on a secondary basis, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a)-(b) (2016).

However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310 (a)-(b) (2016).

Service connection may also be granted for any disease diagnosed after discharge when all the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2016).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a) (2016); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Evidence

The Veteran contends that a migraine disorder is the direct result of radiation exposure incurred in service while he worked on a microwave dish- a parabolic radar antenna.  He also contends that the constant noise of "running" helicopter propellers exacerbated the symptoms of a migraine disorder.  Alternatively, the Veteran contends that medical evidence provides a clear nexus relating his service-connected lumbar spine disability to a migraine disorder.

In a September 1980 Report of Medical Examination, the Veteran reported that he had never had frequent or severe headaches.  The Veteran's STRS are otherwise silent as to any complaints, diagnoses, or treatment indicative of a migraine disorder.

In April 1981, the Veteran sought treatment at a military hospital.  The attending physician noted the Veteran's report that he was exposed to radiation from an Air Force infra-red antenna with 1000 rads for 20 minutes.  He reported no specific symptoms - only that he was exposed.  There was no report of skin damage, vision deficits, or any other sensed or visible symptoms.  The record does not contain any information regarding the source of the contended 1000 rads.  The physician examined the Veteran's eyes, noted 20/20 vision acuity in both eyes, and clear cornea and lenses.  The disposition was "reassured."  There was no report of headaches at that time or for the remainder of service and no further treatment.  

A review of the Veteran's medical treatment records, covering the period from July 2009 to September 2011, from WH Associates, a private healthcare provider, reveals head, eyes, ears, nose and throat (HEENT) findings of "not present headaches."  Assessments, progress notes, and diagnostic impressions are all silent as to a migraine disorder.

A review of February 2010 VA treatment records reveals that the Veteran provided a medical history of migraine headaches.  These treatment records do not indicate that the Veteran received treatment or consultation for a migraine disorder.  

In April 2010, the Veteran's wife submitted a lay statement.  She reported as to the Veteran's medical complaints, specifically noting that he often suffered from severe migraines which forced him to lie down with closed eyes.  Also, she noted that the Veteran had to "sleep [a migraine] off" for relief of symptoms, which the Veteran analogized to that of "feeling every movement around him."

In June 2011, the Veteran submitted a letter from Mr. W., a private medical practitioner (PA-C), which offered an opinion as to the Veteran's DJD, foot, and ankle disabilities, discussed below.  The Veteran appended a narrative "summary of injuries while serving in the U.S. Army from 1979-1982."  This narrative reported debilitating migraines which, in pertinent part, mirror the Veteran's contentions as stated above.  Furthermore, the Veteran wrote that a doctor stated that there were no visible symptoms, at least at the present time of migraines.  The military, according to the Veteran, has no documentation to support this and, moreover, the issue of a migraine disorder was not addressed in the response to the Veteran's "original" claim.  In July 2010, the Veteran also submitted a statement in which he contended that a migraine disorder was the "direct result" of in-service microwave exposure, exacerbated by the constant noise of rotating helicopter propellers.

A July 2011 lay statement from a friend of the Veteran reported that the Veteran suffered from severe migraine headaches.  The Veteran's wife submitted another lay statement at this time, in which she reiterated her April 2010 report.  In addition, she included historical details which supported the Veteran's account as to the etiology of his migraine disorder.  She also described the ways in which migraine disorder impacted the Veteran's everyday life negatively, offering that he was taking antidepressant medication to cope with this disorder.

In August 2011, Mr. W. submitted a letter.  In pertinent part, he opined that the Veteran's has fusions and severe arthritis in the back and neck which resulted in migraine headaches.  Mr. W. did not indicate whether he reviewed the Veteran's claims file.  Furthermore, he did not provide a rationale as to his medical finding.

In January 2015, the Veteran was afforded a VA examination for headache and migraine conditions.  The examining physician reviewed the Veteran's claims file, considered the Veteran's lay account of onset and symptoms, and provided a personal interview.  Specifically, the physician noted that the Veteran reported that migraine was diagnosed in 1980 while he was on base.  The Veteran also reported that he experienced present frequent migraine symptoms of nausea, dizziness, fatigue, vomiting, sensitivity to light, and sensitivity to sound, underscoring the immense functional impact on his ability to work.

Based upon his review and consideration of the Veteran's lay accounts, the physician opined that the Veteran's claimed migraine disorder is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected condition-lumbar spine disability.  As a rationale for this opinion, the physician emphasized the "lack of medical evidence" to support a causal relation between the two conditions.  Moreover, the physician opined that the Veteran's headache is at least as likely as not caused by the Veteran's nonservice-connected cervical condition, highlighting that medical evidence and his general medical knowledge have shown that chronic neck pain can trigger headache.  The Board notes that the examiner did not opine as to the likelihood of the Veteran's claimed migraine disorder being the direct result of radiation exposure incurred in service while he worked on a microwave dish.  However, as discussed below, this issue has been addressed in other contexts which provide sufficient guidance as to this issue.

In June 2015, the Veteran submitted a letter with an attachment pertaining to his disability determination by the Social Security Administration (SSA).  In the attached North Carolina Retirement System Medical Report for Disability Re-Examination, Mr. W. was silent as to diagnostic impressions of a migraine disorder.  Mr. W. further indicated that the Veteran became disabled in November 2013.

In February 2017, the Veteran submitted a letter in which he explained his reasons for not attending the scheduled videoconference hearing.  He wrote that he was unable to sit in a vehicle for more than 30 to 35 miles without getting excruciating migraines.

Analysis

The Board first notes that the evidence of record directly contradicts the Veteran's claim of being diagnosed with migraine in 1980, while on base.  See January 2015 VA examination, p. 32.  As noted above, with the exception of a September 1980 Report of Medical Examination in which the Veteran reported that he had never had frequent or severe headaches, the Veteran's STRS are wholly silent as to migraine or any disorder analogous to that of migraine.

Microwave Radiation

As stated above, the Veteran contends that a migraine disorder is the direct result of radiation exposure incurred in service while he worked within 20 feet of a microwave dish- a parabolic radar antenna.  As noted above, the January 2015 VA examiner did not address the medical likelihood of the Veteran's contention in his examination report.  The Board first notes that the Veteran's purported microwave exposure occurred in April 1981; however, as noted above, the Veteran's STRS after April 1981 are silent as to an acute symptoms of either radiation exposure or migraine.  Moreover, the record of evidence does not support the Veteran contention that he was advised to seek the immediate consultation of a doctor, who, according to the Veteran, reported that there were "no visible symptoms, at least at [the] present time."

As to this issue of microwave radiation exposure itself, the Board notes that the regulations governing radiation exposure are not applicable.  VA's radiation regulations (38 C.F.R. §§ 3.309, 3.311 (2016) ) only pertain to exposure to ionizing radiation.  In the present case, the Veteran has alleged exposure to what only can be described as non-ionizing radiation from an infrared microwave dish /parabolic radar antenna.  The Court has taken judicial notice that radar equipment emits microwave type, non-ionizing radiation.  See Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997) (citing The Microwave Problem, Scientific American, September 1986; Effects upon Health of Occupational Exposure to Microwave Radiation (RADAR), American Journal of Epidemiology, Vol. 112, 1980; and Biological Effects of Radiofrequency Radiation, United States Environmental Protection Agency, September 1984).  Non-ionizing exposure is not the type of radiation exposure addressed by the VA regulations found at 38 C.F.R. §§ 3.309, 3.311 (2016).

Further, there is no contention by the Veteran or evidence of record that the Veteran has been diagnosed with any of the radiogenic presumptive diseases listed under 38 C.F.R. § 3.309(d) (2016).  In addition, his migraine disorder on appeal is not listed as a "radiogenic disease" under 38 C.F.R. § 3.311 (b)(2) (2016).  Other than the Veteran's and his wife's generalized speculative statements, there is neither specific evidence of record nor a contention from the Veteran that he engaged in a "radiation risk activity," as defined in 38 C.F.R. § 3.309(3)(ii) (2016).  The Board has also considered that 38 C.F.R. § 3.311(b)(4) (2016), which states that if an ionizing radiation claim is based on a disease not listed as a "radiogenic disease" under 38 C.F.R. § 3.311 (b)(2) (2016), VA shall nevertheless develop the claim under the provisions of section 3.311, provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  The Veteran has submitted no such medical or scientific evidence.  Thus, under 38 C.F.R. § 3.311 (a) and (c), neither a dose assessment from the Department of Defense, nor a medical opinion from the Under Secretary for Benefits, nor any further development is warranted based on the Veteran's alleged exposure to radiation.  

VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, the Veteran is competent to report that he was working near an antenna.  However, he is not competent to determine that he was exposed to microwave energy and the degree of that exposure.  The records of examination after the contended exposure do not confirm that it occurred at the level reported, and more significantly, the Veteran did not report acute symptoms and the clinician found no indication of injury.  Moreover, the physician only reassured the Veteran and did not conduct a further medical investigation as would have been appropriate if the physician considered the exposure to have medical consequences.  The Veteran has not identified or provided any evidence to support the occurrence and degree of exposure or to support a theory that delayed onset of headaches can ensue from that exposure non-ionizing radiation, if any.  Therefore, the Board finds that his contentions are mere conclusory generalized lay statements and are insufficient to require the Secretary to provide an examination.  

Service Connection

As stated above, A Veteran seeking disability benefits must establish not only the existence of a disability, but also a connection between his service and the disability.  See Shedden, supra;  see also 38 C.F.R. § 3.310 (a)-(b) (2016).  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection for the Veteran's migraine disorder is not warranted.

In reaching this conclusion, the Board has carefully considered the Veteran's lay assertions and the lay assertions of his wife and his friend.  The Board acknowledges that, as a lay witness, the Veteran is competent to report his medical history and symptomatology.  See Layno, supra (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Nevertheless, determining the potential cause(s) of a migraine disorder, a disorder involving neurologic, environmental and genetic factors is beyond the scope of lay observation. See id.  Thus, a determination as to the etiology of the Veteran's migraine disorder is not susceptible of lay opinion and requires specialized training. See Jandreau, supra (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, supra.  The Board notes that there are no exceptions to the Court's Jandreau doctrine. 

Therefore, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his migraine disorder.  See 38 C.F.R. § 3.159(a)(1) (2016) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  The Veteran inconsistently reported the onset of headaches in 1980 but also reported that they were caused by the microwave energy exposure in 1981.  He reported that his headaches were diagnosed while on active duty, but the service records are silent for any such diagnosis.  

Turning to the medical evidence of record, the Board notes that Mr. W.'s August 2011 letter attributing migraine disorder to the Veteran's service-connected lumbar spine disability provides neither an indication of a review of the pertinent medical evidence nor a rationale to support Mr. W.'s finding.  Whereas the January 2015 VA physician's opinion provides a focused review of the Veteran's claims file and, moreover, a comprehensive rationale as to the etiology of the Veteran's migraine disorder, based upon general medical knowledge.

In this regard, the Board may favor the opinion of one competent medical professional over that of another as long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators. Guerrieri v. Brown, 7 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

As set forth above, the probative value of Dr. W.'s August 2011 letter warrants less probative weight in comparison to that warranted by the 2015 VA physician's opinion, in that the latter provides an evidence-based review and rationale and the former is conclusory, devoid of either substantive records review or rationale. 

With respect to establishing service connection on a secondary basis, the weight of evidence of record is against a finding that the Veteran's migraine disorder was caused, or aggravated, by his service-connected lumbar spine disability.

Although the Veteran has maintained that evidence proves that his migraine is the result of his service-connected disability, this assertion is inconsistent with other, more probative evidence of record. See Caluza, supra.  In this regard, the Board finds that the January 2015 VA opinion offers the strongest and most persuasive evidence regarding the etiology of the Veteran's migraine disorder.

As set forth above, the January 2015 VA opinion reported that the Veteran's migraine disorder was neither caused nor aggravated by his service-connected disability.  To support this opinion, the VA physician stressed that a "lack of medical evidence" to support a causal relation between the two conditions. Nevertheless, even where service connection is not warranted on a secondary basis, service connection may still be granted if the evidence of record establishes that the disability was incurred during active service. See Shedden, supra.

Here, the weight of competent and credible lay and medical evidence of record is also against finding that the Veteran's migraine disorder initially manifested in, or is otherwise related to, his active service.  As stated above, the Veteran's STRS reported that he never had frequent or severe headaches.  As noted above, the Board assigned low probative weight to the Veteran's report of onset of migraine headaches during service because of inconsistencies in that report and with service records.  The first medical evidence of migraine disorder occurred in August 2011 in Mr. W.'s letter, almost 29 years after the Veteran's active military service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection. See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed Cir 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all the relevant facts and available evidence).  In addition to the passage of time between the Veteran's active service and the medical evidence of migraine disorder, there is no competent evidence or opinion suggesting there exists a medical nexus between the Veteran's current migraine disorder and his active service. 

In summary, the competent opinions of record are against a finding that the Veteran's service-connected lumbar spine disability caused, or aggravated, his migraine disorder.  Additionally, there is no competent evidence suggesting that there exists a nexus between the Veteran's migraine disorder and service.  Accordingly, the weight of evidence is against a finding that the Veteran's migraine disorder is caused by, or otherwise related to, active service, to include his service-connected disease.

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  As the preponderance of evidence is against the Veteran's claim, the doctrine does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014);  38 C.F.R. § 2.102 (2016).


ORDER

Entitlement to service connection for a migraine disorder, to include as secondary to service-connected lumbar spine disability, is denied.





REMAND

Before a decision can be reached on the Veteran's increased rating claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  38 U.S.C.A. § 5102A (West 2014); 38 C.F.R. § 3.159 (2016).

In January 2015, the Veteran was afforded VA examinations of his service-connected right knee, right ankle, and right foot disabilities.  A VA examination of the Veterans right knee, right ankle, and right foot "to be adequate . . . must, wherever possible, include results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59 (2016)."   See Correia v. McDonald, 28 Vet. App. (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the undamaged joint."  As the June 2012 and June 2015 VA examinations did not include all of the aforementioned factors, a new VA examination must be afforded the Veteran that contains adequate information pursuant to Correia.

The Board adds that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the evidence of record.  Here, the Veteran and the evidence of record have raised the issue of a TDIU.

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA outpatient treatment, if any, for the Veteran since March 2011 and associate them with the electronic claims file.

2.  Contact the Veteran to identify whether there are any outstanding private medical records.  If there are outstanding records, prepare releases for the Veteran to sign, obtain the records, and associate them with the electronic claims file.

3.  Schedule the Veteran for a VA examination, for evaluation of his service connected right knee, right ankle, and right foot disabilities with an appropriate examiner.  The entire claims file, including a copy of this REMAND, must be made available to the examiner and the examiner's report must note review of the claims file.  The examiner should provide a thorough description of the Veterans right foot, right ankle, and right foot, including the Veteran's reports of symptoms and any clinical observations of instability, pain on motion, deformity, weakened movement, and other functional limitations, if any.

The examiner should test the range of motion in active motion, passive motion, weight-bearing and non-weight-bearing (as is appropriate for the knee, ankle and foot), and, if possible, the range of motion in the undamaged left knee, left ankle, and left foot.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary or appropriate in this case she or he should state why.

Request that the examiner comment on what aspects of the Veteran's daily activities and occupational function are impaired.

The examiner should provide a complete rationale for each conclusion reached.

4.  After completion of the above, the AOJ must perform any development deemed necessary for adjudication of the claim for entitlement for a TDIU, including, if necessary, providing appropriate notice and re-furnishing the appropriate VA forms for completion.

5.  Then, the AOJ should re-adjudicate the Veteran's claims for increased disability ratings for right knee, right ankle, and right foot disabilities, as well as entitlement to a TDIU.  If any determination remains adverse to the Veteran, the Veteran should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


